A. D. KENAMOND, Judge.
This claim is for. damages sustained by John B. Resides by reason of cinders being thrown on his automobile by a state road commission employee while cindering U. S. route 60 at Cedar Grove, West Virginia, on the morning of February 25, 1950. The record supporting the claim includes a statement by Gary Thompson, who threw the cinders, that he was at fault, an itemized estimate of repairs in the amount of $60.46 made by N. &. W. Motors, Inc., of Oak Hill, and the subrogation agreement with Service Fire Insurance Company covering the payment of same. It appears from the record that John B. Resides carried insurance against loss or damage to his car with the Service Fire Insurance Company of New York.
The state road commission concurs in this claim and recommends that an award be made therefor under the shortened-procedure of the state court of claims act, and the claim is approved by the attorney general’s office as one that should be paid.
Accordingly, an award is hereby made in favor of the claimants, John B. Resides and Service Fire Insurance Company, in the sum of sixty dollars and forty-six cents ($60.46).